Citation Nr: 0514478	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  99-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma to teeth other than #8 and #9.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left knee injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder claimed as residuals of an injury to the 
tailbone with bilateral leg disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
hip pain radiating to the right leg.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the veteran's claim of entitlement to 
service connection for dental trauma, and which found that 
new and material evidence had not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
left knee injury, a skin disorder, a back disorder, and right 
hip pain.  During the course of this appeal, service 
connection for dental trauma for teeth #8 and #9 was granted.  
Thus the issue remaining in appellate status as to the 
question of dental trauma is as stated on the title page.

In April 2005 copies of sick call reports were received 
without a waiver of initial review by the RO.  These records 
were duplicative of documents previously on file.  Thus no 
further action is required regarding this matter. 


FINDINGS OF FACT

1.  The veteran does not have in service dental trauma to any 
teeth other than teeth numbers 8 and 9.

2.  In a decision dated in March 1995, the RO denied 
entitlement to service connection for the residuals of a left 
knee injury.  The veteran did not timely appeal this 
decision.

3.  Evidence received since that March 1995 RO decision is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
the residuals of a left knee injury.

4.  The current residuals of a left knee injury are not of 
service origin.

5.  In a decision dated in March 1995, the RO denied 
entitlement to service connection for a skin disorder.  The 
veteran did not timely appeal this decision.

6.  Evidence received since that March 1995 RO decision is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
a skin disorder.

7.  The veteran's current skin disorder is of service origin.

8.  In a decision dated in March 1995, the RO denied 
entitlement to service connection for a back injury.  The 
veteran did not timely appeal this decision.

9.  Evidence received since that March 1995 RO decision is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
a back injury.

10.  The veteran's current back disability is not of service 
origin.

11.  In a decision dated in March 1995, the RO denied 
entitlement to service connection for a right hip injury.  
The veteran did not timely appeal this decision.

12.  Evidence received since that March 1995 RO decision is 
so significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service connection 
for a hip injury.

13.  The veteran's current right hip disability is not of 
service origin.


CONCLUSIONS OF LAW

1.  The veteran does not have any dental trauma other than to 
teeth numbers 8 and 9 which was incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The March 1995 RO rating decision, which denied 
entitlement to service connection for a left knee disability, 
is final.  38 U.S.C.A. § 7105 (West 2002).

3.  The additional evidence received since the March 1995 RO 
rating decision is new and material and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disability have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

4.  The veteran's left knee disability was not incurred in or 
aggravated by military service nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110,1112, 1113  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

5.  The March 1995 RO rating decision, which entitlement to 
service connection for a skin disability, is final.  38 
U.S.C.A. § 7105 (West 2002).

6.  The additional evidence received since the March 1995 RO 
rating decision is new and material and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a skin disability have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

7.  The veteran's skin disability was incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

8.  The March 1995 RO rating decision, which denied 
entitlement to service connection for a back disability, is 
final.  38 U.S.C.A. § 7105 (West 2002).

9.  The additional evidence received since the March 1995 RO 
rating decision is new and material and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a back disability have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

10.  The veteran's back disability was not incurred in or 
aggravated by military service nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110,1112, 1113  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

11.  The March 1995 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
right hip disability, is final.  38 U.S.C.A. § 7105 (West 
2002).

12.  The additional evidence received since the March 1995 RO 
rating decision is new and material and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a right hip disability have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

13.  The veteran's hip disability was not incurred in or 
aggravated by military service nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims was amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, December 1998 and March 
1999 statements of the case, supplemental statements of the 
case dated October 2001 and December 2004, VCAA letters dated 
November 2002 and October 2003, and a Board remand dated June 
2003.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several VA examinations during 
the course of this appeal.

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA, and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  The veteran has 
received numerous VA examinations.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993


Factual Background

The veteran contends that service connection is warranted for 
dental trauma other than to teeth numbers 8 and 9, a left 
knee injury he alleges was caused by grenade fragments, a 
skin condition which he alleges first manifested in service, 
and injuries to his back and hips he alleges were as a result 
of a fall off a truck he states occurred in service.  The 
relevant evidence of record includes the reports of VA and 
private outpatient and inpatient treatment, numerous private 
statements, and the reports of VA examinations.

The evidence of record at the time of the March 1995 decision 
is summarized.

The veteran's pre-induction examination, dated November 1950, 
indicates that the veteran was missing teeth numbers 18, 30, 
and 31 prior to entry into service.  The veteran received 
extensive treatment in service for dental caries and gum 
disease resulting in several extractions.  The service 
medical records are negative for any findings of dental 
trauma other than for teeth #8 and #9.  

On August 15, 1951, while stationed at Ft. Knox, Kentucky, 
the veteran was noted to have an infected abrasion of the 
left knee.  He was confined to quarters for three days and 
provided medication.  The veteran was returned to full duty 
on August 21, 1951, and there is no other indication in the 
veteran's service medical records of treatment for any knee 
condition.  There is no indication that the veteran received 
any shrapnel wounds to his knee at any time.  Dental records 
dated October 16, 1952, noted a fracture of one tooth.  

An August 22, 1952, record indicates that the veteran had a 
lipoma removed. Closure of the skin broke down, and became 
infected.  On September 2, 1952, the veteran was operated on 
for closure of this granulating wound.  It was noted to be a 
12 by 5 cm clean granulating wound of the right upper 
buttocks.  Wound margins were excised, skin edges were 
undermined, the wound was irrigated with peroxide and saline, 
and the skin edges approximated with .009 wire over a tissue 
drain.  A dry sterile dressing was applied.  Records for the 
next two weeks show a well healing wound.  Some back pain was 
noted at the spinal site on September 8th.  The veteran's 
sutures were taken out on September 12th, and the wound was 
found to be well healed.  The veteran was discharged on 
September 14th, 1952.

Seperation examination dated March 6, 1953, noted that the 
veteran was missing teeth number 5, 8, 9, 12, 16, 18, 19, 30, 
and 31.  That examination was negative for any disorder, 
other than a scar on the right buttock (for which the veteran 
is service connected).

A report of a VA dental examination dated April 1953 showed 
that the veteran was treated for pyorrhea, numerous teeth 
were missing, and there was a partial upper  clasp for teeth 
number 8 and 9, and a partial lower lingual bar clasp for 
teeth numbers 18 and 19.  

A May 1953 rating decision granted the veteran service 
connection for a scar of the right buttock at a 
noncompensable evaluation.

A dental rating dated August 1953 indicates that the veteran 
is entitled to service connection for the following teeth for 
the purposes of treatment only: teeth 1-13, 15-17, 19, 20, 
29-32.  

A letter from a private physician, Dr. L. H. G., received in 
October 1955 and dated October 18, 1955 is of record.  This 
letter is signed and notarized.  It indicates that the 
veteran had been seeing him for the past year for pain in the 
right hip and buttock which the veteran stated began while he 
was in service when he was operated on for a "cyst" in the 
right buttock.  The physician indicated that the veteran told 
them they did not find a cyst and never let him know the 
trouble.  He indicated that he had continuously complained of 
pain in this region.  During the past 7 weeks, he also had a 
recurrence of a chronic scaly eczema of both hands which he 
also stated began while he was in service.  The examiner 
indicated that he had X-rays taken of the veteran's right hip 
and buttock which showed no evidence of bony injury, and he 
indicated that the veteran's difficulty was most likely in 
the soft tissue structures of this region.  The physician 
also noted that the veteran's dermatitis of the hands had 
been most resistant to treatment.

The veteran was treated throughout the course of this appeal 
for seborrheic dermatitis, psoriasis, psoriatic arthritis, 
osteoarthritis, rheumatoid arthritis, and several other 
medical conditions not at issue in the present case.

A letter dated July 13, 1965, from the veteran's barber is of 
record.  The barber indicated that the veteran came to his 
barber shop two weeks after discharge for a haircut, and that 
he recalled the veteran showing him his hands, which had a 
rash, which the veteran told him he had incurred in service.  
A letter dated the same day from a different barber in the 
same store confirmed that he recalled the conversation 
between the veteran and the other barber.

A letter dated July 15, 1965, from a personal friend of the 
veteran, is of record.  It indicates that he has known the 
veteran since early July 1954.  He indicated that the 
condition the veteran now had is the same one he had at the 
time they met.  He further indicated that, as a Pharmacy 
Mate, he saw many soldiers with similar rashes which were 
known as jungle rot.  This person indicated it was his belief 
that the veteran contracted this condition while in service.

A letter from another manager, dated July 16, 1965, is of 
record.  He indicated that he was employed at the plant from 
September 1955 to August 1961.  He indicated that when the 
veteran came to work for the company he had a skin condition 
on his hands and feet that the veteran related to service.  
He noted that the veteran also had trouble with his back.  He 
stated that the veteran had worked for him at different times 
in 1964 and 1965, but was not able to work as he had in 
previous years.

A letter from a plant manager dated July 17, 1965, indicates 
that the veteran was employed there when the manager began 
work in August 1961, and remained until the fall of 1963.  
The manager noted that during this time, the veteran was 
unable to do all the jobs assigned to him due to a skin and 
stomach condition.  He recalled the veteran complained also 
about a back ailment.  He recalled the veteran's skin rash 
being present when the manager started work in August 1961, 
and also recalled that the veteran reported he contracted 
this condition while in service.

In August 1965 the RO denied entitlement to service 
connection for a skin disorder.  At that time the RO 
determined that the service medical records and the 
expiration examination showed no evidence of a skin disorder.  
The veteran was notified of this decision and of his 
appellate rights.  He did not appeal this determination which 
is final.  38 U.S.C.A. § 7105 (West 2002).  

The veteran was hospitalized at a VA facility in September 
and October 1966, for pain in the right lumbosacral region 
since a reported fall in service, and a diagnosis of 
lumbosacral back strain.  He also had pain in the right lower 
quadrant with a mild spasm.  Physical examination on 
admission revealed tenderness in the right lower quadrant 
with a mild spasm.  He showed pain on getting on and off the 
examining table.  There were bluish poorly circumscribed 
areas over the sacroiliac and also of the lower extremities.  
There was tenderness in the right lumbosacral area which was 
moderately severe on pressure.  All of his teeth were quite 
carious and diseased.

Laboratory work noted stool positive for Entamoeba cyst.  X-
rays of the lumbosacral spine were normal.  He was seen by a 
dermatologist while hospitalized who indicated that he had 
psoriasis.  An orthopedic examination while hospitalized 
found no orthopedic problem.  During his stay in the 
hospital, he was sent to physiotherapy for treatment of his 
back pain without any subjective improvement.  Although not 
deemed medically necessary, the E. coli infection was 
treated.  The abdominal symptoms disappeared.  17 carious 
teeth were extracted, specifically numbers 1, 3, 4, 6, 7, 11, 
13, 14, 17, 20-23, and 26-29, as well as the removal of the 
roots of  number 15.  It was noted that the veteran had 
periodontitis, retained roots, and an abnormal alveolar 
ridge.  The veteran was also diagnosed with lumbosacral back 
strain.  .

Two February 1967, statements from private individuals 
indicated that they would like to have employed the veteran, 
but could not do so due to his skin and back problems.

The veteran received a VA examination in February 1967.  At 
that time, the veteran was complaining of backache and 
chronic skin irritation.  The veteran stated that his 
backache had been present since a fall in service, and that 
his breaking out had been present for a number of years.  
Physical examination noted subjective evidence only of low 
back pain.  There were also noted inflamed scaly areas 
involving the hairline and scattered over the entire body in 
particular.  The veteran was diagnosed with chronic 
psoriasis, and lumbosacral strain, etiology undetermined.

The veteran received a VA examination in April 1967.  At that 
time, the veteran indicated he hurt his back when he fell in 
service.  Since discharge from service, he reported recurrent 
attacks of low back pain usually brought on by heavy lifting 
or some awkward movement.  There was no radiation to the 
lower extremities.  Occasionally his right leg went to sleep 
particularly after prolonged driving.  The veteran was 
unemployed and had not worked in a month.  

The veteran also reported having some type of tumor removed 
from his right buttock in service.  He had no complaints 
referable to this surgery.  Any heavy lifting usually 
aggravates his back.  Upon examination, the veteran was noted 
to walk with a normal gait.  He disrobed, mounted, and turned 
on the examining table without difficulty.  The general 
posture was good except for mild loss of normal lumbar 
lordosis.  Minimum spasm of the erector spinae muscles was 
present.  The veteran was able to flex, hyperextend, and 
lateral bend to 50 percent of normal with minimum discomfort.  
No paravertebral tenderness was noted.  No knee disability 
was noted.  A transverse surgical scar was noted over the 
right buttock, approximately four inches in length.  The scar 
was non tender and nonadherent.  The veteran was diagnosed 
with a chronic lumbosacral strain, mild to moderate, and a 
surgical scar of the right buttock, asymptomatic.

An evaluation of the skin showed scattered patches of red 
scaly psoriatic type lesions in the hairline and some in the 
scalp and inguinal area.  The diagnosis was scattered 
psoriasis, mild.

During a VA psychological interview dated January 1978, it 
was noted that the veteran hurt his back 27 months prior in a 
fall, since which time it has hurt chronically, but that he 
had previously also injured his low back 4-5 times.  It was 
also noted that the veteran suffered severe burns in an 
accident in 1976.

A June 1978 VA dermatology clinic report shows that the 
veteran was noted to have psoriasis on his trunk, arms, 
scalp, abdomen, hands, and legs.  The veteran indicated that 
he was burned on his hands, and since that time, has had 
problems with psoriasis of the palms.  He was also noted to 
have nail pitting and onychosis compatible with psoriasis.  
The veteran stated he had a long history of psoriasis.

In an undated neurosurgery clinic note, the veteran indicated 
that he had chronic low back pain radiating down both legs, 
and gave a history of a 1970 back injury while moving a desk.

A VA medical certificate dated July 1978 noted that the 
veteran reported pain in his cervical and lumbar area for 5 
years.

September 1978 VA X-rays of the veteran's lumbar spine noted 
mild degenerative changes with osteophyte formation at 
multiple levels with no specific area significantly worse 
than any other area.  No spondylolysis or spondylolisthesis 
was seen.

March 1979 VA X-rays of the veteran's lumbar spine noted loss 
of lordotic curvature and possibly muscle spasm.  A small 
spur was visible on L3.  Vertebral bodies were of normal 
height and density and the intervertebral spaces were well 
preserved.

A June 1982 letter from a private physician indicates that on 
September 8, 1976, the veteran was cranking a dragline when 
the motor backfired, and threw gasoline onto him.  He fell 
off the crane, hurting his back on a trailer.  The veteran 
received burns of the chest, abdomen, neck, ears, and eyes, 
arms, and hands.  He has been physically unable to work since 
the accident and the pain has been getting worse.

A January 1983 letter from a private physician is of record.  
It indicates that he first treated the veteran in September 
1976 when the veteran was working a crane which has a 
gasoline explosion, catching his clothes on fire and injuring 
his back.  There were no fractures noted to the spine, 
however, a myelogram obtained in September 1976 noted disc 
protrusion at L4-5 level.  The physician noted that the 
veteran has some disability due to arthritis.  He was unable 
to grip to any significant degree with either hand although 
there was no definite neurological deficit in the hands.  
Because of the back injury and arthritis, the veteran was 
unable to work.

January 1983 VA X-rays of the lumbar spine were unremarkable 
except for osteopenia and some mild anterior spurring at the 
L1, L2 level and some small Schmorl's nodes in the lumbar 
spine.

A letter from Fort Stewart, dated 1983, where the veteran was 
employed in a civilian capacity, is of record.  It indicates 
that the veteran sustained an on the job injury in September 
1976 at that facility.  The veteran's injury was noted to 
involve second and third degree burns of both hands, both 
arms, chest, and anterior neck, as well as a back injury.

April 1983 X-rays of the veteran's lumbar spine showed mild 
degenerative changes.

The veteran received a VA examination in April 1983.  He was 
noted to have, in the forelegs primarily at the knee, 
anterior thighs and also the buttocks posteriorly, blotches 
of psoriatic dermatitis atypical papulosquamous dermatitis on 
an erythematous base.  Isolated lesions were also noted on 
the feet posterior, the posterior forelegs, the posterior 
thighs, and the buttocks.  There was also visible scarring 
measuring 6 square inches in the left medial forearms, 6 
square inches in the right wrist, somewhat bound to the 
wrist.  No other evidence of burns was noted except for a 
blotchy hypopigmentation just medial to the left anterior 
axillary fold.  As to the veteran's musculoskeletal system, 
no rheumatoid nodules were noted; the lumbar lordosis was 
normal, range of motion was noted.  A 6-inch diagonal scar 
across the right buttock was noted to be superficial in 
nature and nontender.  As to history, the veteran reported 
that he sustained the laceration in his buttocks in Korea in 
service "fooling around".  The veteran related that several 
soldiers had an altercation, and the veteran sustained a 
laceration, which became infected, requiring incision and 
drainage.  

When asked about a back condition, the veteran reported that 
he was working at Fort Stewart in September 1976 as a civil 
service equipment loader, when a truck exploded and he was 
covered with gasoline from the waist up.  He sustained second 
and third degree burns primarily second degree, covering 
fifteen percent of the anterior abdomen, chest, and forearms, 
but primarily the right wrist and left inner aspect of the 
upper arm.  He also noted that at approximately the same time 
he began to develop arthralgias, having had psoriasis for 
several years.  He reported a positive rheumatoid test by 
history.  He was noted to have what appeared to be primarily 
a spondyloarthropathy of the low back with mild flexion 
contractures in the hands secondary to rheumatoid-psoriatic 
spondyloarthropathy.  The veteran was diagnosed with 
psoriasis, primarily involving the lower extremities, 
buttocks, mild to moderately severe, psoriatic-rheumatoid 
arthropathy (spondyloarthropathy), and a scar of the right 
buttock of service origin.

A May 1983 rating decision indicates that the veteran was 
granted entitlement to a nonservice connected pension, 
primarily because he had not been able to work since an on 
the job injury in September 1976.

An apparent February 1984 report of VA examination indicated 
that the veteran had pain and limitation of motion of the 
left knee, marked psoriasis, a large scar over the right 
buttock, burns scars on the hands and wrists, and generalized 
arthritis.

In August 1984 the RO denied service connection for right hip 
pain radiating into the right leg, left knee pain, and a skin 
rash.  At that time the RO determined that the service 
medical records were negative for a right hip disorder.  The 
RO further found that no residual disability from the in 
service cellulitis of the left knee was shown on the 
separation examination.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a skin rash.  The veteran was notified 
of this decision and his appellate rights.  He did not appeal 
that decision which is final.  38 U.S.C.A. § 7105.

Received in 1985 was a private medical statement dated on 
October 18, 1953, unsigned, which is a duplicate of the above 
mention October 18, 1955 medical statement.  

A May 1985 statement from a fellow serviceman is to the 
effect that he served with the veteran in Korea and that the 
veteran had a skin rash on his hands, feet, and head at that 
time.  He also walked with a limp, which the veteran stated 
was the result of hurting his hip unloading gas drums in 
January 1952.

In August 1985 the RO denied service connection for skin and 
right hip disorders.  The veteran did not appeal this 
decision, which is final.  38 U.S.C.A. § 7105.

Received in February 1986 was military clinical record cover 
sheet which shows that the veteran was hospitalized for 
several days in October 1952 for observation of a 
postoperative granulating mass on the right buttock and a 
limpoma secondary to the granulating mass.  A March 12, 1955, 
Army Reserve qualification and availability questionnaire 
indicated that the veteran reported that he had a fungus 
infection on both hands which would not permit him to do any 
kind of work for the past 8 months.  Also received was a 
Reserve examination dated in February 1957 which clinically 
evaluated all pertinent systems as normal.

In March 1986 the RO denied service connection for skin and 
right hip disorders.  The veteran did not appeal this 
decision which is final.  38 U.S.C.A. § 7105.

The veteran received treatment at a VA facility during 1993 
and 1994 for various disorders.  A letter from a private 
physician dated September 21, 1993, is of record.  It 
indicates that the physician reported that the veteran had 
been a patient of his for several years.  The physician 
stated that the veteran during that time had been treated for 
arthritis of his back, hips, and legs.  The examiner 
indicated that due to this crippling disease, the veteran was 
unemployable.  The examiner also indicated that the veteran 
has been treated for a skin condition that the veteran stated 
began during his tour of duty in service.

In October 1993 the RO denied service connection for skin, 
back, hip and leg disorders.  At that time the RO determined 
that new and material evidence had not been received to 
reopen these claims. The veteran was notified of this 
decision and his appellate rights.  He did not perfect his 
appeal regarding this decision which is final.  38 U.S.C.A. 
§ 7105.

Received in January 1995 were letters from the veteran's two 
brothers, which are to the effect that the veteran injured 
his left knee in basic train and injured his back and hip in 
Korea.  He also had skin problems in service.

Also received was a November 15, 1996, statement from a 
fellow serviceman, which is duplicative of the May 1985 
letter. 

In March 1995 the RO determined that new and material 
evidence had been submitted to reopen claims for service 
connection for skin, back, hip, and left knee disorders.  
However, the RO found that the evidence was insufficient to 
provide a basis for a grant of service connection.  The 
veteran was notified of that decision and his appellate 
rights.  He did not appeal the decision, which is final.  
38 C.F.R. §38 U.S.C.A. § 7105.  However, the appellant may 
reopen his claim by submitting new and material evidence. 38 
U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

Subsequently received were duplicative service and VA 
records.  A letter from a relative, dated April 6, 1998, is 
to the effect that the relative recalled the veteran writing 
to his family from the hospital in service, and describing 
his back injury and treatments in those letters.  The veteran 
continued to have problems with his back, knees, and 
arthritis since service.

A letter dated May 2, 1998 from another serviceman is of 
record.  The fellow serviceman indicates in that letter that 
he recalled the veteran coming to his location several times, 
walking with a noticeable limp, which the veteran told him 
was due to his hurting his hip and back while unloading gas 
drums in January 1952.  He also recalled the veteran having a 
skin rash on his hands, feet, and head.

A May 20, 1998, letter from a friend of the veteran is of 
record.  He indicated that in the spring of 1956, he was 
employed by the veteran to help apply anhydrous ammonia.  The 
veteran at that time delivered it to farmers, taught them how 
to apply it, and applied the Nitrogen.  The friend also 
indicated that they stocked, sold, and delivered chemicals, 
and later did some custom spraying.  The friend indicated 
that the veteran had trouble with his hip and back.  The 
friend noticed the veteran had a bad scar on his hip, and a 
scab like rash on his hands, arms, and at times, his legs and 
body.  The friend indicated that it was his belief that the 
veteran's skin, back and hip problems originated in service.

A letter dated June 5, 1998, was received from another 
service member.  It indicates that he knew the veteran prior 
to service, but saw him in Korea in a temporary camp in 1952, 
and which time the veteran told him about his injuries and 
showed him his skin problems.  He recalled that the veteran 
continued to have back, hip, and skin problems since his 
return from service.

A letter from a private chiropractor dated August 10, 1998 is 
of record.  It indicates that the veteran was seen with 
complaints of severe low back and leg pain.  The chiropractor 
noted particularly X-rays indicating a C type scoliosis from 
L5 to T5, a grade I Laterolisthesis of L3 on L4, an apparent 
old healed compression fracture of L5 on the left, and 
degenerating discs at L-5/S1, L-4/L-5, and L-3/L4.  There 
were malpositioned vertebrae throughout the spine.  The 
lateral lumbar X-ray confirmed a compression fracture at L-5, 
there was also an old fracture of the tailbone with 
displacement of the last two segments of the coccyx.  The 
examiner indicated that the fractures of L5 and the tailbone 
could be placed somewhere between the ages of 17 to 25 years 
of age, based on the appearance of fusion of the balance of 
the sacral vertebrae and non fusion at the fracture sites.  
The chiropractor also stated that there was no history to 
justify the veteran's complaints and the present examination 
findings except the veteran's injury during the Korean War.  
The chiropractor indicates that, after review of the 
veteran's military-medical records pertaining to his 
accident, it was his professional opinion that it was 
completely conceivable that the accident could have been the 
cause of the veteran's fractures.

A letter from the veteran's brother dated August 27, 1998, 
indicated that he knew there was nothing wrong with the 
veteran when he enlisted in the Army, but that he recalled 
the veteran writing letters indicating that he had back 
problems in service.  He also noted that the veteran had some 
kind of skin rash after returning from the service.

A letter dated September 21, 1998, from a private physician 
is of record.  It indicates that the veteran has been a 
patient of his since April 1994, primarily for problems 
relating to various musculoskeletal complaints variously 
diagnosed as osteoarthritis versus tendonitis.  He noted that 
the veteran dated the onset of these symptoms from the 1950s 
when he was stationed in Korea, and reported that he began to 
suffer recurrent and lower back pain and migratory arthralgia 
after engaging in extreme physical exertion unloading 55 
gallon drums from a truck.  The examiner indicated that, 
given the nature of the veteran's complaints, the recurring 
nature of his complaints, and his ability to recall a 
specific time that these complaints began, he indicated that 
he could grant a likely connection between the veteran's 
present state of health and the harsh duty he was subjected 
to in Korea in the 1950s.

A statement from a private physician dated October 1998 
indicates that the veteran has been treated by him for 
psoriatic arthritis of the lumbar spine since January 1976, 
possible acute ruptured lumbar disc with sciatic neuralgia 
since October 1975, and osteoarthritis of the knees since 
April 1976.  The examiner indicated that, from the evaluation 
and history given by the veteran, these injuries were as 
likely as not due to injuries sustained during military 
service.

In September 1998 the veteran submitted photographs of the 
psoriasis involving his legs.

Also received were VA and private medical records medical 
records which show treatment for various disorders from 1967 
to 2004.  A VA consultation record dated November 1994 
indicates that the veteran was seen for an evaluation for new 
dentures; however, the veteran was noted to not be eligible 
for dental treatment.  February 1996 X-rays of the veteran's 
lumbosacral spine noted degenerative spondylosis involving a 
scoliotic spine.  Disc space between L3-4, 4-5 and L5-S1 was 
narrowed.  Protruding disc at either of these was noted.  
Some loss of lordotic curvature was also noted. VA X-rays 
taken of the veteran's knees in February 1997 noted bilateral 
degenerative changes, particularly involving the medial 
femoral tibial compartment, worse on the right side.  There 
was no significant change noted since a previous examination 
of January 1996.

The veteran received a VA cold injury protocol examination in 
May 1999.  At that time, the veteran reported a freezing 
injury in service.  He also reported falling in a truck in 
Korea, and landing on the edge of a tailgate, sustaining an 
injury to his back at that time that has continued to bother 
him.  He reported a fracture of the tailbone at that time as 
well.  He was noted to have chronic fungal involvement of the 
toenails of both feet.  He was noted to have been diagnosed 
with psoriasis and a chronic rash on various parts of the 
body consistent with psoriasis.  He was noted to have 
arthralgias of both feet, both knees, back, and hip, 
primarily right hip.  Psoriasis type plaque was noted on the 
legs.

Upon examination, a six-inch diagonal right hip area scar was 
noted, from a previous evacuation of a probable hematoma.  
This was located on the upper lateral thigh and buttock area.  
Range of motion of the back, knees, and hips was noted.  
Examination of the skin noted psoriatic like rash on both 
legs, more prominent on the right lower leg.  Also noted were 
some psoriatic/seborrheic type eruptions of the scalp and 
also of the palmar surface of both hands.  X-rays of the 
veteran's lumbar spine at that time showed no acute bony 
injuries, nonspecific side bending to the left of the 
midline, and moderate to severe degenerative changes at 
multiple levels as described above.  X-rays of the left knee 
showed no acute bony injuries, bony hypertrophy of the tibial 
spine, and mild to moderate degenerative/osteoarthritis 
changes involving the patellofemoral joint.  Hip X-rays 
showed no acute bony injury, but mild to moderate 
degenerative/osteoarthritic changes involving the hip joints 
bilaterally.  The veteran was diagnosed with psoriasis, 
moderate to severe degenerative joint disease and 
degenerative disc disease of the lumbosacral spine, and 
degenerative joint disease of both knees and both hips.

A VA cold injury protocol examination in August 2001 
indicated that the veteran reported skin problems after being 
in a jeep that shut down, although the date of this exposure 
is unclear.  He also reported that he had been handling 
pesticides.  Upon examination, a psoriatic plaque was noted 
in the lower extremity, as was a moccasin type dermatitis of 
the feet, consistent with tinea pedis.  The veteran was also 
noted to have an eczematous process of both hands, similar to 
dyshidrotic eczema.  The examiner indicated that none of 
these conditions were caused by cold exposure, although 
exposure to pesticides could have contributed to a chronic 
dermatitis of the hands.

The veteran received a hearing before the undersigned 
Veterans Law Judge in June 2002.  At that time, the veteran 
stated that several of his teeth were knocked out in service.  
A friend of the veteran testified that he noticed the veteran 
had a skin condition on his hands soon after service.  The 
veteran also reported that he hurt his back, hip, tailbone, 
and legs in service, when he fell off of a truck while 
loading it.  The veteran's nephew testified that he recalled 
that the veteran sent pictures home from service showing that 
he had a skin rash.  The veteran also reported that his left 
knee was injured in service when someone dropped a grenade in 
training, and several pieces of shrapnel hit the top of his 
knee.  The veteran's nephew also testified that the veteran 
had all his teeth when he entered service.

In June 2002 the Board, in part, granted service connection 
for dental trauma to teeth numbered 8 and 9.

A private medical opinion dated December 10, 2002, is of 
record.  It indicates that the veteran had been a patient of 
this physician for several years, and was followed primarily 
for problems relating to various musculoskeletal complaints.  
The examiner indicated that the veteran has anxiety by 
history, psoriasis, and chronic back pain which he stated 
began in service in 1952 after he fell off a large truck.  
The examiner indicated that, given the recurring nature of 
the veteran's complaints and his ability to recall a specific 
time that these complaints began, he indicated that he could 
grant a likely connection between the veteran's present state 
of health and the harsh duty he was subjected to in Korea in 
the 1950s.

The veteran received a VA orthopedic examination in March 
2003.  At that time, the examiner noted the veteran's history 
of an infected cyst on the right buttock that was treated 
with an incision and drainage and numerous hospitalizations.  
The veteran reported this wound occurred after a traumatic 
fall on to his buttocks from a truck.  The examiner noted 
that the veteran must have had some sort of foreign body or 
cellulitic reaction that spread to require incision and 
drainage, but that the notes were not clear regarding this.  
The veteran also reported a left knee injury when a grenade 
was accidentally dropped while he was in basic training.  He 
developed cellulitis and had a one-week hospitalization for 
cellulitis.  The veteran reported that at that time he fell 
and developed the wound on his right buttock that required 
all the irrigation and debridements, he also injured his 
back.  He reported that he was also told that he broke his 
tailbone.  The veteran reported that his back and hip pain 
started at that time. 

The veteran was seen at that time with back pain, left knee 
pain, and right hip pain.  He reported his most significant 
problem was his back pain, which was a sharp and stabbing 
pain that ran down his leg.  He also reported mild weakness 
in both legs.  Upon examination, a well-healed surgical scar 
was noted in the gluteal region superiorly on the right 
buttock.  It was transverse in nature and 4.5 inches in 
length.  He had minimal motion of the right hip, with pain on 
any sort of motion of the right hip.  He had globally 
decreased strength in both lower extremity major muscle 
groups.  The left knee had multiple traumatic scars over the 
superolateral aspect of the knee.  Range of motion was noted.  
There were no signs of an active infection of the left knee 
or right buttock area.  

The veteran was diagnosed with lumbosacral degenerative joint 
disease, right hip degenerative joint disease, and left knee 
degenerative joint disease.  The examiner indicated that the 
knee cellulitis that the veteran had previously was obviously 
resolved, but the real issue of the left knee was that it had 
developed post traumatic arthritis of the left knee due to 
the grenade.  The wound appeared to have been well healed.  
He had no residual tenderness to palpation over the right 
buttock wound.  The examiner indicated that the real question 
was whether the fall involved trauma to the hip, and whether 
he had now developed post traumatic degenerative joint 
disease of the hip. He also stated that the fall caused him 
to develop increasing low back pain.  It was noted that X-
rays from that time showed left knee medial patellofemoral 
compartment joint space narrowing, hypertrophic changes, 
subchondral sclerosis, and subchondral lucencies suggesting 
degenerative changes with relative sparring of the lateral 
compartment noted.  Diffuse osteopenia was present.  
Lumbosacral films show diffuse osteopenia and degenerative 
disc disease involving the lumbar spine.  No acute bony 
abnormalities were evident.  X-rays of both hips showed mild 
degenerative changes.  Bilateral knees showed degenerative 
changes.  

The veteran was given definitive diagnoses of lumbosacral 
degenerative joint disease, right hip degenerative joint 
disease, left knee degenerative joint disease status post-
traumatic grenade injury.  The examiner indicated that it 
appeared to him that the shrapnel injury that the veteran 
sustained to his left knee had caused significant left knee 
disability which was definitely service connected and having 
this joint inflicted with post-traumatic arthritis, it then 
changed his gait pattern, and also forced him to place stress 
on other joints than he normally would not have done, and he 
has now gone on to develop significant hip and lumbar spine 
arthritis.

March 2003 views of the veteran's spine noted diffuse 
osteopenia and diffuse degenerative disc changes involving 
the lumbar spine without acute bony abnormality 
radiographically evident.  X-rays taken of the veteran's hip 
in March 2003 noted mild degenerative changes of both hips.

The veteran received a VA examination for his skin in March 
2003.  At that time, the veteran was noted to have a history 
of psoriasis and psoriatic arthritis that had been treated 
with medication.  He reported that he developed this in 
service, and never had entire resolution of his lesions since 
that time.  Upon examination, he was noted to have multiple 
pink salmon colored thin nummular plaques with silver scales 
of the lower legs, abdomen, back, elbows, groin, and dorsal 
shaft of his penis.  He also showed some nail pitting and 
some arthritic changes to his distal interphalangeal joints, 
as well as some swelling of the knees.  The examiner 
indicated that, in his opinion, the veteran's psoriasis and 
psoriatic arthritis were likely unrelated to his military 
service.  The examiner indicated that psoriasis is a disease 
of the skin which though it may have coincided with his 
military service, was likely unrelated to service.

Subsequently received were copies of military sick call 
reports, which show that the veteran was seen at the 
dispensary on three occasions in August 1951 and was retuned 
to duty on each occasion.  The disorder causing the sick call 
was not reported.

A letter received from the veteran in November 2003 is 
similar to many of the other letters submitted by the 
veteran.  It indicates that the veteran reported that he 
spent seven weeks in the hospital in service for treatment 
related to back and hip injuries he sustained in service.  He 
further stated that when he entered service, he noted that he 
had all his teeth.  He reported that the service pulled three 
teeth, and five were knocked out by another soldier in 
service in October 1952.  He reported that in 1951 in basic 
training, his knee was injured by grenade fragments while in 
basic training.  He reported he had a total of five surgeries 
on his back in service.

A letter from a private individual dated November 12, 2003, 
indicates that he became acquainted with the veteran in 
October and November 1955, and at that time, noted the 
veteran had a rash and sores with scabs on his hands and 
legs, and had a large hole in his right hip where he had an 
abscess with necrosis, due to an injury sustained while off 
loading gas, oil, and chemical drums.

The report of X-rays of the veteran's left knee taken in 
August 2004 note degenerative joint disease at all articular 
surfaces, of moderate severity.

The report of X-rays of the veteran's hips taken in August 
2004 noted symmetric loss of joint space bilaterally 
affecting the joints themselves concentrically.  The 
physician indicated that this pattern was suggestive of 
rheumatoid arthritis.

The veteran received a VA orthopedic examination in August 
2004.  At that time, the veteran reported complaints of left 
knee pain since a hand grenade injury during basic training 
in 1961 in service.  The veteran specifically indicated that 
a hand grenade went off causing a superficial injury to his 
left knee, which developed an abscess.  He reported that he 
was taken for incision and drainage of that abscess to the 
hospital,  He denied any retained shrapnel as a result of 
that injury.  He also denied undergoing any surgical 
procedure at that time.  He reported that he was placed on 
antibiotics, and his wound healed within a month.  He denied 
any subsequent left knee surgery since that incident.  He 
reported that his pain in his left knee was constant and not 
relieved by any method.  He reported daily flare-ups of pain 
when sitting for long periods.  He also reported knee 
stiffness, and indicated that his knee would lock and give 
way occasionally when walking.  He uses crutches or a cane 
for long distance walking.  His knee pain worsens after 
walking a few hundred yards.  He reported that he has had his 
knee aspirated for joint effusion on several occasions, 
roughly every 8 to 9 months.

The veteran further reported that his right hip pain began in 
1952 after he fell and struck his right side against a 
"deuce and a quarter".  The veteran reported that after 
this fall, a lipoma developed on his right lower back.  The 
lipoma was removed, but he had to undergo several procedures 
because the wound dehisced on four or five different 
occasions.  He reported occasional groin pain, but stated 
that his pain was greatest over his right buttock and right 
lower back, and has been increasing over the past two years, 
and was aggravated with stooping or walking.  He reported 
this was a constant pain with flare ups occurring with 
walking and stooping.

Examination of the knee revealed no effusion, no erythema, 
and no active drainage.  There was pain on motion of the 
knee.  Examination of the right hip noted no tenderness to 
palpation over his greater trochanter, and no pain over the 
greater trochanter with resisted hip abduction.  Range of 
motion was noted, with no pain on any range of motion in his 
hip.  X-rays of the veteran's left knee and right hip were 
noted.  The veteran was diagnosed with mild to moderate 
degenerative joint disease of the left knee with possible 
degenerative meniscal tear, and mild right hip degenerative 
joint disease.  The examiner indicated that, after a review 
of the veteran's claims file, his physical examination, and 
review of the veteran's X-rays, he did not think that the 
veteran's knee degenerative joint disease was a result of a 
grenade injury during service.  

The examiner indicated that the veteran's abscess was 
superficial and did not communicate with his knee joint.  The 
examiner indicated that he was unable to find any report in 
the veteran's medical records that the veteran developed a 
septic joint at that time, which made the possibility of 
septic arthritis less likely.  He indicated further that he 
did not believe that the excision of the veteran's lipoma 
caused the veteran's hip degenerative joint disease.  He 
indicated that the veteran's lipoma was on his lower 
back/right buttock, and did not communicate with his joint.  
He indicated that he was also unable to find any evidence 
that the veteran developed a septic hip as a result of 
excision of this lipoma, which made the likelihood of the 
veteran's developing arthritis due to a septic joint less 
likely.

The veteran received a VA examination for his skin in August 
2004.  At that time, the veteran reported that he began 
having problems with psoriasis in 1952, in Korea.  He 
reported a progressive breakout of red scaly spots all over 
his body, and was treated at that time with medication.  He 
reported trouble with rashes since that time. Upon 
examination, the veteran was noted to have scattered pink 
plaques with light overlying scales on his bilateral upper 
and lower extremities.  He also had pink papules with scales 
on his face.  The examiner indicated that the veteran's 
disease appeared to be moderate.  The examiner noted that he 
did read the review claims file that was sent with the 
veteran and did state earlier that the veteran was affected 
with psoriasis in service in Korea.  In addition, the 
veteran's medical history noted onset of this in 1952, now 
being chronic and constant.  He was noted to have systemic 
symptoms of this disease, as well as psoriatic arthritis and 
complaints of multiple joint aches and pains. 

An addendum to the veteran's skin disease examination, dated 
October 2004, indicated that he has reviewed all of the 
veteran's medical records, and, although the veteran 
describers his psoriasis as starting during his time in 
service, the examiner indicated that this was not documented 
anywhere in the veteran's medical records.  Therefore, he 
indicated that it was difficult to determine the veteran's 
service connected status.  The examiner noted that all 
medical records were reviewed including records from the 
1950s and 1960s, and at no place was the diagnosis of 
psoriasis mentioned for the veteran during that time.

Analysis

After reviewing the record, the Board finds that the private 
medical opinion dated December 2002 from the veteran's 
private physician is new and material evidence, in that the 
examiner relates the veteran's current disabilities to 
service.  Accordingly, the claims are reopened.  38 U.S.C.A. 
§ 5108. 

The Board notes that the reopening of the veteran's claim 
typically would raise a due process issue which was addressed 
by the United States Court of Appeals for Veterans Claims 
(Court) in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  On this regard, the veteran was 
furnished the law and regulations pertaining to service 
connection in the  supplemental statement of the case.  
Additionally, his VCAA letters informed him of the evidence 
necessary to establish service connection.  As such, no 
useful purpose would be served from further procedural 
development in this matter.  The Board will proceed on 
entering a decision on the merits of the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for certain 
conditions may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). The veteran does not possess 
any specialized training and it is not contended otherwise.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Dental Trauma

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
dental trauma to teeth other than #8 and #9.   In this 
regard, the Board notes that the veteran's service medical 
records only appear to indicate trauma to teeth 8 and 9, and 
no other teeth.  As noted above, the veteran received 
numerous treatments for carious teeth in service, and several 
were pulled in service for that reason.  The veteran was 
granted service connection for teeth 1-13, 15-17, 19, 20, 29-
32 for the purposes of dental treatment only in August 1953.  
While the veteran has recently stated that he lost his teeth 
in a fight in service, there is simply no evidence of record 
to indicate this, other than for teeth number 8 and 9, for 
which the veteran is already service connected due to dental 
trauma.  

While the veteran, and his nephew testified, at the veteran's 
June 2002 hearing, that the veteran had all his teeth upon 
entering service, the veteran's entrance examination clearly 
shows that the veteran was missing teeth 18, 30, and 31 prior 
to entry in service.  Therefore, with no evidence having been 
presented to indicate that the veteran incurred any dental 
trauma to his teeth other than teeth #8 and #9 for which he 
is already service connected, the Board finds that service 
connection is not warranted for additional teeth due to 
dental trauma. 

Left Knee Disability

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
a left knee injury.  In this regard, the veteran has indicate 
that he suffered an injury to his left knee in service, when 
he was hit with shrapnel from a grenade dropped during basic 
training.  However, the Board notes that the veteran's 
service medical records contain no report of any such injury 
to the veteran's left knee.  The only reference to the 
veteran's left knee in service is in August 1951, when the 
veteran was noted to have an infected abrasion of the left 
knee, was confined to quarters for three days, and returned 
to full duty within a week.  There is no indication that the 
veteran incurred any shrapnel wounds to his knee at that 
time.  There is no indication of the veteran receiving any 
further treatment for any knee condition, and the veteran's 
separation examination dated March 1953 does not show any 
residual knee disability.  In April 1967, a special VA 
orthopedic examination specifically noted that the veteran 
had no knee disability at that time.  The veteran was not 
noted to have pain and limitation of motion of the left knee 
until a February 1984 VA examination, over 30 years after the 
veteran's serperation in service.  

While the report of a VA examiner in March 2003, who 
indicated that the veteran developed post traumatic arthritis 
of the left knee due to the grenade is noted, it is also 
noted that this opinion is clearly based on the reported 
history of the veteran, which is not supported by the 
evidence of record, and the Board places more probative 
weight on the opinion contained in an August 2004 report of 
VA examination, who indicates that he conducted a thorough 
review of the veteran's claims file, and found that the 
veteran's abscess in service was superficial, and found no 
report in the veteran's service medical records regarding the 
veteran developing a septic joint in service, which made a 
diagnosis of septic arthritis related to the veteran's 
infected abrasion less likely.  Thus, with no evidence having 
been presented to indicate that the veteran suffered any 
orthopedic disability in service, and no evidence presented 
to indicate that the veteran had trouble with his left knee 
until many years after service, the Board finds that service 
connection is not warranted for the veteran's left knee.

Skin Disorder  

The veteran's service medical records are completely negative 
for any complaints of, or treatment for, any skin condition.  
However, two fellow servicemen who saw the veteran in Korea 
indicated that the veteran had a skin rash at that time.  
Additionally, the March 1955 Army Reserve qualification and 
availability report indicates that the veteran had a fungus 
infection on both hands, which had prevented him from working 
for the past eight months.  This would date the fungus 
infection to the summer of 1954 approximately 16 months 
following his service.  However, at that time the skin 
disorder had progressed to such a degree of severity that it 
was interfering with his work.  Also, of record are 
statements from family members, two barbers and who indicated 
that they were aware of the skin disorder shortly after the 
veteran's return home.  A pharmacist mate indicated that as 
of Julyn19054 the veteran's skin disorder was not responsive 
to medications.  Also, a private physician in October 1955 
confirmed the presence of a skin disorder.  

Skin disorders by there very nature may be subject to periods 
of remission and exacerbation.  After reviewing the record, 
the Board finds that the evidence is equipoise.  As such, the 
benefit of the doubt is in the veteran's favor.  Accordingly, 
service connection for a skin disorder is warranted.  
38 C.F.R. § 3.102.

Back and Right Hip Disorders

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back disorder 
claimed as residuals of an injury to the back    with 
bilateral leg disability and for right hip pain radiating to 
the right leg.  In this regard, the Board notes that the 
veteran has fairly consistently reported that he injured his 
back and hip in service, when falling while loading drums on 
a truck.  In support of this theory, he has noted the 
surgeries he underwent in service for excision of a lipoma to 
his back, and indicated that this was also a result of the 
accident in which he claimed to have also injured his back 
and hip.   

However, while the veteran's service medical records clearly 
show that the veteran underwent an excision of a lipoma in 
service, which became infected requiring additional surgery 
and hospitalization, none of the veteran's service medical 
records indicate that this lipoma was a result of an accident 
in which the veteran fell, and none of the veteran's service 
medical records show any complaints of, or treatment for, any 
back or hip injury at all, or in fact any fall from which 
such disabilities could result. 

 Again, the veteran's seperation examination, while noting 
the scar on the veteran's buttocks from his lipoma surgery 
(and for which the veteran is service connected), is 
completely negative for any orthopedic findings, including 
any back or hip problems.  The earliest record indicating 
that the veteran reported any problems with his back was in 
October 1955, over two years after the veteran's seperation 
from service, in a letter from a private physician who 
indicated he had been seeing the veteran for the past year 
for pain in the right hip and buttock.  This would still 
place the veteran's onset of pain in the hip and buttock over 
a year after his seperation from service.  The Board also 
notes that at that time the physician indicated that X-rays 
taken of the veteran's right hip and buttock showed no 
evidence of bony injury.  

The veteran was also noted to be hospitalized in September 
and October 1966 for, among other things, a diagnosis of 
lumbosacral back strain, although orthopedic examination at 
that time was also negative.  Therefore, while the veteran 
has two instances of lumbosacral strain after service, these 
incidents occurred more than a year after service, and no 
orthopedic disability was found.  An April 1967 VA orthopedic 
examination specifically noted that the veteran reported that 
he had no complaints referable to his lipoma excision surgery 
in service.  Of interest to the Board are several records 
indicating that in September 1976, the veteran was involved 
in a serious incident at work, in which he was severely 
burned and fell off a crane, hurting this back on a trailer.  
A September 1976 X-ray noted the veteran to have a disc 
protrusion at the L4-5 level, and September 1978 X-rays of 
the veteran's lumbar spine noted mild degenerative changes.  
Since that time the evidence of record shows the veteran's 
continued complaints of back and hip pain.  

Also of interest is a report of VA examination conducted in 
1983 for the purposes of a nonservice connected pension.  At 
that time, the veteran reported that he had sustained a 
laceration in his buttocks due to "fooling around" in 
service, not to falling off a truck, and it was noted that he 
incurred a back condition shortly after a work accident in 
September 1976.  

The Board notes that many private medical opinions, and some 
VA medical opinions, particularly that from March 2003, 
indicate that the veteran's current back and hip disabilities 
are related to service.  However, these opinions are clearly 
based on the veteran's reported history of sustaining a 
severe fall in service, and are not supported by the evidence 
of record.  The Board finds more probative the opinion 
contained in an August 2004 report of VA examination, from an 
examiner who indicates that he conducted a thorough review of 
the veteran's claims file, and stated that he did not believe 
that the excision of the veteran's lipoma caused the 
veteran's hip degenerative joint disease, as the veteran's 
lipoma was on his lower back/right buttock, and did not 
communicate with his joint, and there was no evidence that 
the veteran developed a septic hip.

The Board particularly notes with some concern a private 
medical statement from Dr. L. H. G. received from the 
veteran, purporting to be dated October 18, 1953.  This 
document is not signed or notarized and otherwise is an exact 
duplicate of October 18, 1955, signed letter from Dr. G.  The 
duplicative document in effect indicates that Dr. G. was 
treating the veteran in 1952 while he was on active duty.  
The Board finds this duplicate statement with an earlier date 
to be of very limited probative value. 

Therefore, the Board finds that the preponderance of the 
evidence submitted indicates that the veteran did not sustain 
a back or right hip injury in service, and that the excision 
of a lipoma on the veteran's buttock in service did not cause 
the veteran to incur any residual orthopedic disability as a 
result of that excision.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of a left 
knee injury is denied.

Entitlement to service connection for a skin disorder is 
granted.

Entitlement to service connection for a back disorder claimed 
as residuals of an injury to the tailbone with bilateral leg 
disability is denied.

Entitlement to service connection for the residuals for right 
hip pain radiating to the right leg is denied.

Service connection for the residuals of dental trauma to 
teeth other than #8 and #9 is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


